DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 09/06/2022. Claim 1 has been amended, and claim 11 has been canceled. Claims 1-10 and 12-14 are pending, and claims 1-5, 7, 9, and 13 are being examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Quint (WO 2013022575) in view of Meisch (US 4443219).
Regarding claim 1, Quint discloses a drainable ostomy system comprising:
an ostomy pouch (fig. 1, ostomy pouch 12) having an internal collection area (fig. 2, chamber 18) and an outlet for draining contents from the collection area (fig. 1, opening 54), 
an interface assembly comprising: 
an outlet body 14 connected to the outlet (fig. 1, output tap 14), the outlet body having a discharge end 34 (fig. 1, discharge outlet 34), 
a cap 36 configured for removable coupling with the outlet body, the cap configured to close the discharge end of the outlet body (fig. 1, cap 36), wherein the outlet body 14 is formed with an opening at the discharge end 34 (fig. 1, discharge outlet 34), wherein the cap comprises an inner extension  configured for positioning in the opening (see annotated fig. 1 below) ), and a first lip formed integrally with the inner extension configured to abut an axial end face of the outlet body (see annotated fig. 1 below), 
a bedside drainage adapter (fig. 5, adapter 58) configured for removable coupling with the outlet body, wherein the cap and bedside drainage adapter are interchangeably coupled to outlet body (fig. 1, cap 36 and fig. 5, adapter 58), and appears to disclose wherein the bedside drainage adapter includes a second lip for abutting the axial end face of the outlet body (fig. 5, adapter 58 appears to abut an axial face of the output tap 14 and bottom portion 46, see annotated figs. 4-5 below). Further, one of ordinary skill in the art would appreciate that the adapter 58 would have a lip as an edge of the adapter, and that said edge or lip would abut the bottom portion 46 of output tap 14.

    PNG
    media_image1.png
    435
    635
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    633
    982
    media_image2.png
    Greyscale

Quint fails to teach wherein the outlet body has an annular ridge, wherein the cap comprises a first strap extending from the first lip, and a first mounting loop connected to the first strap and extending about an outer periphery of the outlet body to secure the cap to the outlet body, and wherein the bedside drainage adapter includes a second strap extending from the second lip, and a second mounting loop connected to the second strap and extending about an outer periphery of the outlet body to secure the bedside drainage adapter to the outlet body, wherein the annular ridge is configured to interchangeably engage with the first and second mounting loop for properly positioning the cap or bedside drainage adapter on the outlet body.
However, Meisch teaches wherein the outlet body 32 has an annular ridge 34 (fig. 6, annular lip 34 with space right below it on plastic housing 32), a first mounting loop 50 (fig. 6, cover assembly 50 has a body looping around annular lip 34) connecting to a first strap 53 extending from the first lip (fig. 5, retainer strap extending from lip of cap 52, see annotated fig. 5 below) and extending about an outer periphery of the outlet body to secure the cap to the outlet body 32 (fig. 5, cover assembly snap fit onto plastic housing, see col. 3, lines 47-54), and wherein the annular ridge 34 is configured to engage with a mounting loop 50 for properly positioning a cap 52 on the outlet body 31 (fig. 6, cover assembly 50 with retainer strap 53 for holding cap 52 that seals capped outlet assembly 31, see col. 3, lines 47-54, “The cover assembly has an internal annular recess receiving the annular lip 34 on the barrel and is retained thereon in a snap fit. A cap 52 is tethered to cover assembly 50 by an integrally formed retainer strap 53.”).

    PNG
    media_image3.png
    427
    416
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Quint such that the outlet body comprises an annular ridge, wherein the cap comprises a first strap extending from the first lip, and a first mounting loop connected to the first strap and extending about an outer periphery of the outlet body to secure the cap to the outlet body, wherein the annular ridge is configured to engage with the first mounting loop for properly positioning the cap or bedside drainage adapter on the outlet body, as taught and suggested by Meisch, for the purpose of providing a suitable structure that retains the cap onto the outlet body when not placed over the outlet body via a snap fit (see Meisch, col. 3, lines 47-54, “The cover assembly has an internal annular recess receiving the annular lip 34 on the barrel and is retained thereon in a snap fit.”).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify the bedside drainage adapter disclosed in Quint to include a second strap extending from the second lip, and a second mounting loop connected to the strap and extending about an outer periphery of the outlet body, as taught and suggested by Meisch, for the purpose of providing a suitable structure that retains the adapter onto the outlet body when not placed over the outlet body via a snap fit (see Meisch, col. 3, lines 47-54, “The cover assembly has an internal annular recess receiving the annular lip 34 on the barrel and is retained thereon in a snap fit.”). Additionally, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04VIB). In this case duplicating the strap and mounting loop would not lead to a new and unexpected result since the second strap and mounting loop would still operate to hold additional elements to the container body.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify annular ridge disclosed in Quint in view of Meisch, such that the annular ridge is configured to interchangeably engage with the first and second mounting loops for the purpose of allowing the annular ridge disclosed in Meisch to work with both of the mounting loops of the cap and the bedside drainage adapter, and since one of ordinary skill in the art would appreciate that because the cap and the bedside drainage adapter would not be used at the same time, that the first and second mounting loops would be interchangeable with each other.
Regarding claim 7, Quint discloses the drainable ostomy system wherein the outlet is foldable or rollable between an open condition for drainage of the contents from the ostomy pouch (fig. 6, fold-up closure 104, paragraph 0037) and a closed condition to substantially prevent drainage of the contents from the ostomy pouch (fig. 6, fold-up closure 104, paragraph 36).
Regarding claim 9, Quint discloses the drainable ostomy system wherein the bedside drainage adapter is configured for positioning at least partially within the opening to substantially allow for drainage of the contents (fig. 5, outlet body 14, adapter 58, paragraph 0034, “In FIG. 5, an adapter 58 is engaged with the discharge outlet 34 for draining body waste in the ostomy pouch 12 to a collection container 60 via tube 62.”).
Regarding claim 13, Quint discloses the drainable ostomy system wherein the outlet body comprises a base 44 having an end part 46 operably connected thereto (fig. 3, outlet body 14, top portion 44 as the base, bottom portion 46 as the end part).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of Meisch, and in further view of Burtoft (US 20060189962).
Regarding claim 2, Quint discloses a drainable ostomy system wherein the bedside drainage adapter is coupled with the outlet body (fig. 5, adapter 58), and the system further comprises a tube coupled to the bedside drainage adapter (fig. 5, tube 62), and a collection container (fig. 5, collection container 60) coupled to the tube and configured to receive the contents of the ostomy pouch via the outlet body, the bedside drainage adapter, and the tube (fig. 5, outlet body 14, adapter 58, tube 62), but fails to teach that the collection container is a bedside drainage bag. 
However, Burtoft teaches a bedside drainage bag 10 coupled to a tube (fig. 2, bag 10 and catheter 18).
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to substitute the collection container disclosed in Quint with the bedside drainage bag taught in Burtoft for the purpose of providing a suitable means of conveniently mounting the bag to furniture (see Burtoft, paragraph 0036 ,” Pivotally connected to the handle 64 is a mounting hook 66 for placement or hooking on to furniture, such as the railing 68 of a bed 70, so that the urinary drainage bag 10 can be supported thereon during catching”), thereby keeping the drainage bag in a secured place.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of Meisch and Burtoft, and further in view of Mohiuddin (US 5119675).
Regarding claim 3, Quint, as modified by Burtoft, discloses substantially the device disclosed in claim 2, but is silent to wherein the bedside drainage bag includes one or more translucent or transparent sections allowing for visual inspection of an interior storage area of the bedside drainage bag. 
However, Mohiuddin teaches a drainage bag (abstract) wherein the front wall of the drainage bag is transparent (col. 6, lines 4-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag disclosed in Quint, as modified by Burtoft, to have a transparent section, as taught by Mohiuddin, for the purposes of providing a suitable means of measuring the bag’s contents (see Mohiuddin, col. 6, lines 4-15).
Regarding claim 4, Quint, as modified by Burtoft, discloses wherein the bedside drainage bag further includes a hanger configured to attach the bedside drainage bag to an adjacent structure (see Burtoft, fig. 3, hanger 66, railing 68). 
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the collection container disclosed in Quint to include a hanger configured to attach the container to an adjacent structure, as taught by Burtoft for the purpose of providing a suitable means of conveniently mounting the bag to furniture (see Burtoft, paragraph 0036 ,” Pivotally connected to the handle 64 is a mounting hook 66 for placement or hooking on to furniture, such as the railing 68 of a bed 70, so that the urinary drainage bag 10 can be supported thereon during catching”), thereby keeping the drainage bag in a secured place.
Regarding claim 5, Quint, as modified by Burtoft, fails to teach wherein the bedside drainage bag further comprises volume markings at the one or more translucent or transparent sections allowing for visual measurement of a volume of contents within the bag. 
However, Mohiuddin  teaches wherein the bedside drainage bag further comprises volume markings 106 at the one or more translucent or transparent sections allowing for visual measurement of a volume of contents within the bag (see Mohiuddin, indicia 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag disclosed in Quint, as modified by Burtoft, to have a markings, as taught by Mohiuddin, for the purposes of providing a suitable means of measuring the bag’s contents (see Mohiuddin, col. 6, lines 4-15).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raitto (US 3768476 A) discloses a urinary irrigation and drainage system comprising an adaptor attached to the outlet port via a strap and a mounting ring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                      
 /KAI H WENG/ Examiner, Art Unit 3781